 



Exhibit 10.9
IRIDEX CORPORATION
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made by and between
Barry Caldwell (“Employee”) and IRIDEX Corporation (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).
     WHEREAS, Employee was employed by the Company;
     WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on July 5, 2005
(the “Confidentiality Agreement”);
     WHEREAS, the Company and Employee have entered into (i) a stock option
agreement (the “Stock Option Agreement”) dated July 5, 2005 issued pursuant to
the Company’s 1998 Stock Plan, pursuant to which Employee was granted the option
to purchase up to 65,896 shares of the Company’s Common Stock subject to the
terms and conditions of the Company’s 1998 Stock Plan and the Stock Option
Agreement, (ii) the Caldwell Inducement Grant Stock Option Agreement dated
July 5, 2005, pursuant to which Employee was granted the option to purchase up
to 234,104 shares of the Company’s Common Stock granting Employee the option to
purchase shares of the Company’s common stock (the “Inducement Option” and,
collectively with the Stock Option Agreement, the “Stock Agreements”), and
(iii) a Change of Control and Severance Agreement dated July 5, 2005 (the
“Change of Control and Severance Agreement”);
     WHEREAS, Employee resigned all positions as an officer, director and
employee with the Company effective as of October 16, 2007 (the “Termination
Date”); and
     WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Employee may have against the Company and any of the Releasees (as defined
below), including, but not limited to, any and all claims arising out of or in
any way related to Employee’s employment with or separation from the Company.
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:
     1. Consideration.
          a. Amendments to Stock Agreements. The Company and Employee hereby
agree that the Stock Agreements shall be amended as described below, effective
as of the Effective Date (as defined below):
               i. Extension of Exercise Period. The provision titled
“Termination Period” in each of the Stock Option Agreement and the Inducement
Option Agreement is hereby amended to provide that the option governed by each
such agreement may be exercised for a period of 18 months following the
Termination Date, rather than 90 days following termination.
               ii. Definition of Service Provider. The definition of “Service
Provider” contained in the Inducement Option Agreement and as used in the Stock
Option Agreement (by

 



--------------------------------------------------------------------------------



 



reference to the Company’s 1998 Stock Plan, which shall not be effected by this
Agreement) is hereby amended to read as follows: “ “Service Provider” means an
Employee or Director.”
               iii. Vested Options. The Parties agree that for purposes of
determining the number of shares of the Company’s common stock that Employee is
entitled to purchase from the Company, pursuant to the exercise of outstanding
options, Employee will be considered to have vested up to and through
November 5, 2007. Employee acknowledges that as of the November 5, 2007,
Employee will have vested in 175,002 options and no more.
          b. Consulting Agreement. The Company and Employee hereby agree to
enter into a consulting agreement in substantially the form attached hereto as
Exhibit A (the “Consulting Agreement”), pursuant to which Employee will provide
the consulting services described therein for a period of three (3) months in
exchange for the Company’s payment of a monthly consulting fee equal to $20,000,
on the terms and subject to the conditions set forth in the Consulting
Agreement.
          c. COBRA Payments. If Employee properly elects continuation coverage
under the Company’s group health plan pursuant to Sections 601 through 607 of
the Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company will pay the full COBRA premium on behalf of Employee and his enrolled
family members for the period beginning on the Effective Date, and ending on the
earlier of (a) the three (3) month anniversary of the Effective Date, (b) the
termination of the Consulting Agreement, (c) the date Employee first becomes
eligible for coverage under any group health plan maintained by another employer
of Employee or his spouse, or (d) the date such COBRA continuation coverage
otherwise terminates as to Employee under the provisions of the Company’s group
health plan. Nothing herein shall be deemed to extend the otherwise applicable
maximum period in which COBRA continuation coverage is provided or supersede the
plan provisions relating to early termination of such COBRA continuation
coverage.
          d. Personal Computer. Employee may retain his current personal
computer environment that was provided to him by the Company for his use during
his employment with the Company; provided, however, that Employee shall return
the personal computer to the Company on or before the termination of the
Consulting Agreement, so that the Company may remove any confidential or
proprietary information belonging to the Company and any computer programs that
are licensed to the Company. Employee covenants and agrees that he will not make
or retain copies of any such information. To ensure that all of its confidential
and proprietary information and/or computer programs have been removed from the
Employee’s personal computer, the Company may, at its sole option, exchange the
hard drive contained in the laptop computer for a new hard drive provided that
the new hard drive has at least the same processing speed, memory capacity, and
other similar characteristics.
     2. Benefits. Employee’s health insurance benefits shall cease on the last
day of October 2007, subject to Employee’s right to continue his/her health
insurance under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to the accrual of bonuses, vacation, and
paid time off, ceased as of the Termination Date; provided, however, that
pursuant to Section 1.a.iii. above, Employee will be considered to have vested
in the shares covered by the Stock Agreements up to and through November 5,
2007.
     3. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that (a) other than the consideration set forth in this Agreement,
the Company has paid or provided all

- 2 -



--------------------------------------------------------------------------------



 



salary, wages, bonuses, accrued vacation/paid time off, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses for which reimbursement documentation has been submitted to the
Company, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee and (b) Employee is not entitled to
and will not receive any benefits pursuant to the Change of Control and
Severance Agreement. Notwithstanding the foregoing, the Parties hereby agree
that in the event that Employee has any validly reimbursable expenses
outstanding as of the date hereof for which reimbursement documentation has not
previously been submitted to the Company, Employee shall submit such
reimbursement documentation as soon as reasonably practicable following the date
hereof and the Company shall reimburse such amounts pursuant to its standard
expense reimbursement policies.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, divisions, and subsidiaries, and predecessor and
successor corporations and assigns (collectively, the “Releasees”). Employee, on
his own behalf and on behalf of his respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation:
          a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          b. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;
          d. any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the

- 3 -



--------------------------------------------------------------------------------



 



California Labor Code, except as prohibited by law; the California Workers’
Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;
          e. any and all claims for violation of the federal or any state
constitution;
          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
          h. any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
employee); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).
     5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     6. California Civil Code Section 1542. Employee acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights he/she may have thereunder, as well as under any other statute or common
law principles of similar effect.
     7. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.
     8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company.
     9. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the court in any
proceedings to enforce the terms of this Agreement, Employee’s undersigned
counsel, and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Employee agrees that
he will not publicize, directly or indirectly, any Separation Information.
     10. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding
non-disclosure of the Company’s trade secrets and confidential and proprietary
information, and non-solicitation of Company employees. Employee’s signature
below constitutes his certification under penalty of perjury that he has
returned all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company.
     11. No Cooperation. Employee agrees not to act in any manner that might
damage the business of the Company. Employee further agrees that he will not
knowingly encourage, counsel, or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so or as related directly to the
ADEA waiver in this Agreement. Employee agrees both to immediately notify the
Company upon receipt of any such subpoena or court

- 5 -



--------------------------------------------------------------------------------



 



order, and to furnish, as soon as practicable and, in any case, within three (3)
business days of its actual receipt by Employee or his obtaining knowledge
thereof, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Employee shall state no more than that he/she cannot provide counsel
or assistance.
     12. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment. Company
agrees to refrain from any disparagement, defamation, libel, or slander of
Employee, and agrees to refrain from any tortious interference with the
contracts and relationships of Employee.
     13. Breach. Employee acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Employee
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement, except as
provided by law. Except as provided by law, Employee shall also be responsible
to the Company for all costs, attorneys’ fees, and any and all damages incurred
by the Company in (a) enforcing Employee’s obligations under this Agreement or
the Confidentiality Agreement, including the bringing of any action to recover
the consideration, and (b) defending against a claim or suit brought or pursued
by Employee in violation of the terms of this Agreement.
     14. No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
     15. Non-Solicitation. Employee agrees that for a period of twelve
(12) months immediately following the Effective Date of this Agreement, Employee
shall not directly or indirectly solicit any of the Company’s employees to leave
their employment at the Company. For purposes of this paragraph, the term
“solicit” shall be deemed not to include advertisements or other generalized
employment searches, including advertisements in various media (including trade
media) or any job posting system, not specifically directed to employees of the
Company and shall not include any action by Employee following any response by
any person to such advertisements or generalized searches or any communication
initiated by such person and not by Employee.
     16. Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.
     17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES

- 6 -



--------------------------------------------------------------------------------



 



& PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER
RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW
PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH
CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.
     18. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his/her behalf under the terms of this
Agreement. Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon. Employee further agrees to indemnify and hold the Company harmless from
any claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.
     19. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

- 7 -



--------------------------------------------------------------------------------



 



     20. No Representations. Employee represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
     21. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
     22. Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.
     23. Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Consulting Agreement and the Stock Agreements, as amended by this
Agreement, represents the entire agreement and understanding between the Company
and Employee concerning the subject matter of this Agreement and Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company, including the Change of Control
and Severance Agreement. For the avoidance of doubt, Employee hereby
acknowledges and agrees that he is not entitled to and shall not receive any
benefits pursuant to the Change of Control and Severance Agreement.
     24. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.
     25. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the State of
California.
     26. Effective Date. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“Effective Date”).
     27. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
     28. Voluntary Execution of Agreement. Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees. Employee acknowledges that:

- 8 -



--------------------------------------------------------------------------------



 



  (a)   he has read this Agreement;     (b)   he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his/her own choice or has elected not to retain legal counsel;     (c)   he
understands the terms and consequences of this Agreement and of the releases it
contains; and     (d)   he is fully aware of the legal and binding effect of
this Agreement.

     29. Stock Agreements Remaining in Full Force and Effect. Except as
specifically provided by this Agreement, the Stock Agreements shall remain in
full force and effect, unamended by this Agreement.
     30. Further Assurances. The Parties agree to execute any and all documents,
consents and instruments and to take all actions and to do all things necessary
or appropriate to effectuate the purposes and intents of this Agreement, and, in
furtherance and not limitation thereof, Employee hereby agrees to execute and
deliver to the Company all such documentation as the Company determines to be
necessary and appropriate, in its sole discretion, for Employee to effect his
resignation from each position as a director, officer or employee of the Company
or any of its subsidiaries and for Employee to transfer to the Company, without
further consideration, any shares of the capital stock of any of the Company’s
subsidiaries.
[Remainder of page intentionally left blank. Signature page follows.]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

            BARRY CALDWELL, an individual
    Dated: October 18, 2007  /s/ Barry Caldwell       Barry Caldwell           

            IRIDEX CORPORATION
    Dated: October 18, 2007  By /s/ Theodore A. Boutacoff       Theodore A.
Boutacoff      Chairman & Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



Exhibit A
Consulting Agreement

 



--------------------------------------------------------------------------------



 



IRIDEX CORPORATION
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is entered into as of October 17, 2007
by and between Iridex Corporation (the “Company”) and Barry Caldwell
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on the terms described below. In consideration
of the mutual promises contained herein, the parties agree as follows:
     1. Services and Compensation. Consultant agrees to perform for the Company
the services described in Exhibit A (the “Services”), and the Company agrees to
pay Consultant the compensation described in Exhibit A for Consultant’s
performance of the Services.
     2. Confidentiality.
          A. Definition. “Confidential Information” means any non-public
information that relates to the actual or anticipated business or research and
development of the Company, technical data, trade secrets or know-how,
including, but not limited to, research, product plans or other information
regarding Company’s products or services and markets therefor, customer lists
and customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawing, engineering, hardware configuration information,
marketing, finances or other business information. Confidential Information does
not include information that (i) is known to Consultant at the time of
disclosure to Consultant by the Company as evidenced by written records of
Consultant, (ii) has become publicly known and made generally available through
no wrongful act of Consultant or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure.
          B. Nonuse and Nondisclosure. Consultant will not, during or subsequent
to the term of this Agreement, (i) use the Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company or (ii) disclose the Confidential Information to any third party.
Consultant agrees that all Confidential Information will remain the sole
property of the Company. Consultant also agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information. Without the Company’s prior written approval, Consultant will not
directly or indirectly disclose to anyone the existence of this Agreement or the
fact that Consultant has this arrangement with the Company.
          C. Former Client Confidential Information. Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer of Consultant or other person or entity with which Consultant has an
agreement or duty to keep in confidence information acquired by Consultant, if
any. Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

 



--------------------------------------------------------------------------------



 



          D. Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.
          E. Return of Materials. Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all of
the Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.
     3. Ownership.
          A. Assignment. Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets conceived, discovered, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the term
of this Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or that
Consultant may become associated with in work, investigation or experimentation
in the Company’s line of business in performing the Services under this
Agreement (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to assign (or cause to be assigned) and hereby assigns
fully to the Company all Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Inventions.
          B. Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating to all Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect to all Inventions, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Company
may deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to all Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions. Consultant also agrees that Consultant’s obligation
to execute or cause to be executed any such instrument or papers shall continue
after the termination of this Agreement.
          C. Pre-Existing Materials. Subject to Section 3.A, Consultant agrees
that if, in the course of performing the Services, Consultant incorporates into
any Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Consultant will
not incorporate any

 



--------------------------------------------------------------------------------



 



invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.
          D. Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature for the
purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in Section 3.A, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, to act for and on Consultant’s
behalf to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations with the same legal force and effect as if executed by
Consultant.
     4. Conflicting Obligations.
          A. Conflicts. Consultant certifies that Consultant has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude Consultant from complying with the provisions
of this Agreement. Consultant will not enter into any such conflicting agreement
during the term of this Agreement. Consultant’s violation of this Section 4.A
will be considered a material breach under Section 6.B.
          B. Substantially Similar Designs. In view of Consultant’s access to
the Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.
     5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.
     6. Term and Termination.
          A. Term. The term of this Agreement will begin on the date of this
Agreement and will continue until the earlier of (i) final completion of the
Services or (ii) termination as provided in Section 6.B.
          B. Termination. Either party may terminate this Agreement by giving
the other party written notice of such termination pursuant to Section 11.E of
this Agreement; provided, however, that in the event that the Company terminates
this Agreement, other than as a result of Consultant being unable to perform the
Services or Consultant being in breach of any material provision of this
Agreement, and such termination occurs after the Effective Date (as such term is
defined in that certain Separation Agreement and Release entered into by and
between the Company and Consultant as of even date herewith), then the Company
shall pay Consultant a lump sum payment equal to $60,000 less any amounts
previously paid hereunder.

 



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, in the event that (i) the Company
terminates this Agreement because Consultant refuses or is unable to perform the
Services or is in breach of any material provision of this Agreement, or
(ii) Consultant terminates this Agreement, then the Company shall only be
required to pay Consultant an amount equal to the remainder of (X) the amount
determined by multiplying the number of days that have elapsed since the date of
this Agreement until the date of such termination by $666.70, the daily rate for
the Services, less (Y) any amounts previously paid hereunder.
          C. Survival. Upon such termination, all rights and duties of the
Company and Consultant toward each other shall cease except:
               (1) The Company will pay, within 15 days after the effective date
of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related expenses, if
any, submitted in accordance with the Company’s policies and in accordance with
the provisions of Section 1 of this Agreement; and
               (2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4
(Conflicting Obligations), Section 7 (Independent Contractor; Benefits),
Section 8 (Indemnification), Section 9 (Nonsolicitation) and Section 10
(Arbitration and Equitable Relief) will survive termination of this Agreement.
     7. Independent Contractor; Benefits.
          A. Independent Contractor. It is the express intention of the Company
and Consultant that Consultant perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.
          B. Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company. If Consultant is
reclassified by a state or federal agency or court as Company’s employee,
Consultant will become a reclassified employee and will receive no benefits from
the Company, except those mandated by state or federal law, even if by the terms
of the Company’s benefit plans or programs of the Company in effect at the time
of such reclassification, Consultant would otherwise be eligible for such
benefits.
          8. Indemnification. Consultant agrees to indemnify and hold harmless
the Company and its directors, officers and employees from and against all
taxes, losses, damages, liabilities, costs and expenses, including attorneys’
fees and other legal expenses, arising directly or indirectly from or in
connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees or
agents of any of the covenants contained in this Agreement, (iv) any failure of
Consultant to perform the Services in accordance with all applicable laws, rules
and regulations, or (v) any violation or

 



--------------------------------------------------------------------------------



 



claimed violation of a third party’s rights resulting in whole or in part from
the Company’s use of the work product of Consultant under this Agreement.
     9. Nonsolicitation. From the date of this Agreement until 12 months after
the termination of this Agreement (the “Restricted Period”), Consultant will
not, without the Company’s prior written consent, directly or indirectly,
solicit or encourage any employee or contractor of the Company or its affiliates
to terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates. For
purposes of this paragraph, the term “solicit” shall be deemed not to include
advertisements or other generalized employment searches, including
advertisements in various media (including trade media) or any job posting
system, not specifically directed to employees of the Company and shall not
include any action by Consultant following any response by any person to such
advertisements or generalized searches or any communication initiated by such
person and not by Consultant.
     10. Arbitration and Equitable Relief.
          A. Arbitration. IN CONSIDERATION OF CONSULTANT’S RIGHTS UNDER THIS
AGREEMENT, THE COMPANY’S PROMISE TO ARBITRATE DISPUTES UNDER THIS AGREEMENT, AND
THE RECEIPT OF COMPENSATION PAID TO CONSULTANT BY THE COMPANY, AT PRESENT AND IN
THE FUTURE, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN ITS CAPACITY AS SUCH OR
OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S PERFORMANCE OF THE SERVICES
UNDER THIS AGREEMENT OR THE TERMINATION OF THIS AGREEMENT, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION
RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH
1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW.
DISPUTES WHICH CONSULTANT AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL
LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE
SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION AND WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
CONSULTANT FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO
ANY DISPUTES THAT THE COMPANY MAY HAVE WITH CONSULTANT.
          B. Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), AND THAT

 



--------------------------------------------------------------------------------



 



THE NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH AAA’S
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. CONSULTANT AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION,
MOTIONS TO DISMISS AND DEMURRERS, AND MOTIONS FOR CLASS CERTIFICATION, PRIOR TO
ANY ARBITRATION HEARING. CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE
THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY EXCEPT
AS PROHIBITED BY LAW. CONSULTANT UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY
ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA, EXCEPT THAT
CONSULTANT SHALL PAY THE FIRST $125.00 OF ANY FILING FEES ASSOCIATED WITH ANY
ARBITRATION CONSULTANT INITIATES. CONSULTANT AGREES THAT THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND
THAT TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE.
CONSULTANT AGREES THAT THE DECISION OF THE ARBITRATOR SHALL BE IN WRITING.
          C. Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN THE COMPANY AND CONSULTANT. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE
RULES AND THIS AGREEMENT, NEITHER THE COMPANY NOR CONSULTANT WILL BE PERMITTED
TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR
REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER
OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW.
          D. Availability of Injunctive Relief. CONSULTANT AGREES THAT EITHER
THE COMPANY OR CONSULTANT MAY PETITION A COURT FOR PROVISIONAL RELIEF, INCLUDING
INJUNCTIVE RELIEF, AS PERMITTED BY THE RULES, INCLUDING, BUT NOT LIMITED TO,
WHERE EITHER THE COMPANY OR CONSULTANT ALLEGES OR CLAIMS A VIOLATION OF THIS
AGREEMENT BETWEEN CONSULTANT AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING
TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870.
CONSULTANT UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
(INCLUDING THIS AGREEMENT) WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES
WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH CONSULTANT AND THE COMPANY
HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION.
          E. Administrative Relief. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL,
STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT
AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD. THIS

 



--------------------------------------------------------------------------------



 



AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT FROM PURSUING COURT ACTION
REGARDING ANY SUCH CLAIM.
          F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES
THAT CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS
OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER
ACKNOWLEDGES AND AGREES THAT CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND
THAT CONSULTANT HAS ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE
TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND
IT, INCLUDING THAT CONSULTANT IS WAIVING ITS RIGHT TO A JURY TRIAL. FINALLY,
CONSULTANT AGREES THAT CONSULTANT HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY OF ITS CHOICE BEFORE SIGNING THIS AGREEMENT.
     11. Miscellaneous.
          A. Governing Law. This Agreement shall be governed by the laws of
California without regard to California’s conflicts of law rules.
          B. Assignability. Except as otherwise provided in this Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Agreement.
          C. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements between the parties regarding
the subject matter of this Agreement.
          D. Headings. Headings are used in this Agreement for reference only
and shall not be considered when interpreting this Agreement.

 



--------------------------------------------------------------------------------



 



          E. Notices. Any notice or other communication required or permitted by
this Agreement to be given to a party shall be in writing and shall be deemed
given if delivered personally or by commercial messenger or courier service, or
mailed by U.S. registered or certified mail (return receipt requested), to the
party at the party’s address written below or at such other address as the party
may have previously specified by like notice. If by mail, delivery shall be
deemed effective three business days after mailing in accordance with this
Section 11.E.

  (1)   If to the Company, to:
Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824
Attention: Chief Executive Office

               (2) If to Consultant, to the address for notice on the signature
page to this Agreement or, if no such address is provided, to the last address
of Consultant provided by Consultant to the Company.
          F. Attorneys’ Fees. In any court action at law or equity that is
brought by one of the parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that party
may be entitled.
          G. Severability. If any provision of this Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.
(signature page follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Consulting
Agreement as of the date first written above.

                  CONSULTANT       IRIDEX CORPORATION
 
               
By:
          By:    
 
     
 
 
               
Name:
  Barry Caldwell       Name:    
 
               
 
               
Title:
          Title:    
 
     
 
 
                Address for Notice:            
 
                             
 
                             
 
                             

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Services and Compensation
     1. Contact. Consultant’s principal Company contact:
Name: Ted Boutacoff
Title: Chief Executive Officer
     2. Services. The Services shall include, but shall not be limited to, the
following: Consultant shall consult with the Company’s Chief Executive Officer
and other appropriate officers and employees of the Company, on a timely and as
requested basis, in order to assist with the transition of management
responsibilities resulting from Ted Boutacoff’s appointment as Chief Executive
Officer and President of the Company.
     3. Compensation.
          A. The Company will pay Consultant $20,000 per month for a three
(3) month period, subject to the provisions of Section 6.B. of this Agreement.
          B. The Company will reimburse Consultant for all reasonable expenses
incurred by Consultant in performing the Services pursuant to this Agreement, if
Consultant receives written consent from an authorized agent of the Company
prior to incurring such expenses and submits receipts for such expenses to the
Company in accordance with Company policy. Every two weeks, Consultant shall
submit to the Company a written invoice for Services and expenses, and such
statement shall be subject to the approval of the contact person listed above or
other designated agent of the Company.
This Exhibit A is accepted and agreed as of                     , 2007.

                  CONSULTANT       IRIDEX CORPORATION
 
               
By:
          By:    
 
     
 
 
               
Name:
  Barry Caldwell       Name:   Theodore A. Boutacoff
 
     
 
 
               
Title:
          Title:  Chief Executive Officer
 
     
 

 